Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action in response to the above identified patent application filed on 01/03/2022.  Claims 1-20 are currently pending and being examined.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
GAS TURBINE ENGINE HAVING ELECTRIC MOTOR APPLYING POWER TO  THE HIGH PRESSURE SPOOL SHAFT AND METHOD FOR OPERATING SAME

Drawings
The drawings (Figures 3 and 4) are objected to because all the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels. MPEP 608.02 (b) II.
In accordance with 37CFR 1.83(a) and 1.84(o), the drawings (Figures 3 and 4) are objected to because the control signal lines (dotted lines) need to be shown as dashed lines and with arrows showing the direction of control signal line. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,215,117. Although the conflicting claims are not identical, they are not patentably distinct from each other because the referencing US Patent’117 fully encompass the subject matter of the instant application claims and therefore anticipate the claims of the instant application. Since the claims of the instant application are anticipated by the claims of the referencing US Patent, the claims of the instant application are not patentably distinct from the referencing US Patent.
	
Claim Interpretation
The recitations “wherein the first compressor is a fixed-vane compressor” in independent claims 1 and 10 respectively have been interpreted that all of the vanes of the first compressor are fixed vanes, that is, the first compressor (low-pressure compressor) does not include variable vanes as stated in paragraphs 0037 and 0046 of the original disclosure.
 The closest prior art of record US 2017/0226934 (figure 2, par. 38); US 2013/0076035 (figure 2, par. 17); US 2006/0272313 (figure 1, par. 19) teach a two-spool axial design machine comprising an electric motor operably connected to the high spool.  However, none of the references teaches that the low-pressure compressor is a fixed vane compressor, that is, do not teach that all of the vanes of the low-pressure compressor are fixed vanes.  
US 2017/0226934, US 2013/0076035, and US 2006/0272313 are taken to teach conventional axial low-pressure compressors as schematically disclosed. 
US 20060242962 teaches that “Conventional axial compressors in modem turbojet or turbofan aircraft engines typically include multiple stages of variable stator vanes at the forward end of the compressor with the last several stages of stator vanes being fixed, and not variable”, refer to paragraph 0041.
Thus, based on the teachings of US 20060242962 that conventional axial compressors have both variable and fixed vanes and the fact that the closes prior art of record is silent that its low-pressure compressor is a fixed-vane compressor.  The axial compressor(s) of the closest prior art of record (listed above) may not have all stages of the compressor as fixed-vanes (as interpreted and disclosed in the instant application, par. 37, 46) because the conventional axial low-pressure compressors of the closest prior art would comprise a combination of both variable and fixed vanes as evidenced by US 20060242962.
Allowable Subject Matter
Claims 1-20 would be allowable after filing of a terminal disclaimer.
With respect to independent claims 1 and 10, the following is an examiner's statement of reasons for allowance: the prior art of record neither discloses nor makes obvious the combination set forth in the independent claims, and especially does not show “wherein the first compressor is a fixed-vane compressor”, in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William H Rodriguez/Primary Examiner, Art Unit 3741